[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, American Honda Finance Corporation (AHFC), has filed a motion for summary judgment (#110) as to the complaint and the counterclaim. The court notes that the file does not contain a memorandum in opposition by the defendant, Andre J. Dore. It is also noted that the motion for summary judgment has been supported with an unanswered request for admissions.
The defendant, during oral argument, indicated that an amended answer to the request for admissions has been filed, as well as a memorandum in opposition to the motion. The defendant also mentioned that this case has been consolidated with Dore v.American Honda Motor Co., Inc., Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 158162.
An examination of the present file, as well as the companion case file, indicates that the defendant's response and the plaintiff's reply memorandum have been improperly filed in the companion case file. The amended answers to the requests for admission also have been misfiled.
Practice Book § 84A states: "The court files in any actions consolidated pursuant to this section shall be maintained as separate files and all documents submitted by counsel or the parties shall bear only the docket number and case title of the file in which it is to be filed."
The parties should contact the clerk's office and straighten out the files by 4:00 p. m. on February 20, 1998. The parties should fix any other misleading as well. Both parties should contact the court (Lewis, J.) by letter once the files are straightened out. Upon receipt of such notice, the court will reconsider the plaintiff's motion for summary judgment and memorandum in opposition, as well as the amended answers to the requests for admission.
In addition, the plaintiff, AHFC, should henceforth comply with Practice Book § 7KK, that all pleadings should conform to the applicable form in the Practice Book, viz, Form 105.1. CT Page 1733 While the format used by the plaintiff may be proper in other jurisdictions, it is not in conformity with the Connecticut Practice Book.
So Ordered.
Dated at Stamford, Connecticut, this 11 day February, 1998.
William B. Lewis, Judge